                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

MARCUS HANSERD,

             Petitioner,                              Case No. 16-cv-11099
                                                      Hon. Matthew F. Leitman
v.

TONY TRIERWEILER,

           Respondent.
__________________________________________________________________/

                                    JUDGMENT

      The above entitled matter having come before the Court on a petition for a writ of

habeas corpus, Honorable Matthew F. Leitman, a United States District Court Judge,

presiding, and in accordance with the Opinion and Order entered on October 30, 2018.

      (1) The petition for a writ of habeas corpus is DISMISSED WITH PREJUDICE.

      (2) A certificate of appealability is DENIED.

      (3) Petitioner is GRANTED leave to appeal in forma pauperis.

      Dated at Flint, Michigan, this 30th day of October, 2018.

                                               DAVID J. WEAVER
                                               CLERK OF COURT

                                        By:    s/Holly A. Monda
                                               Deputy Clerk

Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN
United States District Judge
